—Rose, J.
Appeal from a decision of the Workers’ Compensation Board, filed October 28, 1999, which ruled that Eagle Insurance Company did not have standing to appeal the decision of the Workers’ Compensation Law Judge.
*806Claimant was injured in an automobile accident while driving his taxicab and carrying passengers for BQN Car Service Corporation. Claimant applied for both first-party benefits from Eagle Insurance Company, claimant’s motor vehicle no-fault carrier, and workers’ compensation benefits. Following a hearing at which Eagle fully participated, a Workers’ Compensation Law Judge (hereinafter WCLJ) disallowed the claim based upon a finding that claimant was an independent contractor, rather than BQN’s employee. A panel of the Workers’ Compensation Board denied Eagle’s application pursuant to Workers’ Compensation Law § 23 for review of the WCLJ’s decision, finding that Eagle lacked standing to request Board review. Eagle appeals.
Inasmuch as the facts of this case are indistinguishable from those presented in the recently decided case of Matter of Esposito v Petruzzi (278 AD2d 698), the Board’s decision must be reversed for the reasons stated in this Court’s decision in that case.